Ogden, J.
This was a suit brought in the district court, sitting in probate matters, to contest the last will and testament of Michael Linney, deceased.
The cause was submitted to a jury, and judgment rendered in favor of the protestante, and against the validity of the will; from which judgment John Linney has appealed to this court, and assigns as an error for revision that the cause was submitted to a jury in the lower court.
It appears from the pleadings below and from the brief of counsel in this court, that almost the only question sought to be settled was a question of fact.
And that the right of trial by jury shall be preserved in all such cases, where the amount in controversy shall be valued at or exceed ten dollars, was most definitely settled by this court at its last term, in the cases of Davis v. Davis and Stoneham v. Stoneham, both cases quite similar to the one at bar.
We have re-examined those cases, and see no cause-for changing the opinion therein expressed.
The appellant also complains that the court erred in overruling his .motion for a new trial.
There appears to have been no exceptions taken to the ruling or decision of the court, upon questions of law, excepting in relation to that portion of the verdict of the jury which was in direct response to the question of sanity or insanity of the alleged testator.
This was purely a question of fact, to be determined! *37by the jury from the evidence in the case; and the appellant claims that there was no sufficient evidence to sustain that portion of the verdict, and that therefore the court erred in not setting the verdict aside and granting a new trial.
This, indeed, is the only error seriously complained ■of, and the one upon which he seeks a reversal of the judgment of the lower court.
The law makes it the peculiar province of the jury to ■determine all questions of fact; and where that determination is founded upon legitimate and competent evidence, the court should not interfere to set it aside.
Perhaps there is no question which has been more thoroughly discussed, or more often decided, by this ■court than the one now under consideration, and that, too, with great harmony of opinion and unanimity of •conclusion.
We refer to a few only of the leading cases: Briscoe v. Bronaugh, 1 Texas, 340; Wells v. Barnett, 7 Texas, 587; Ables v. Donley, 8 Texas, 336; Latham v. Selkirk, 11 Texas, 321; Chandler v. Meckling, 22 Texas, 42; Gibson v. Hill, 23 Texas, 83; Monroe v. Buchanan, 27 Texas, 241; Stroud v. Springfield, 28 Texas, 676. 'These all agree in the settlement of the question, that where there is a conflict in the evidence the court will not interfere; and where there is no conflict, but a “deficiency, or not a reasonable sufficiency, to satisfy the mind of the truth of the allegation, then the court should interfere and the verdict be set aside.”
“In order to justify the court in setting aside a verdict, it is not sufficient that it does not appear clearly to be right, but it must appear to be clearly wrong.”
With these rules to direct the intellect, what should have been the judgment of the court on the motion for a new trial, “because the verdict was contrary to the weight of evidence?”
*38We can see no conflict of testimony in the record of this cause; all the witnesses testify to nearly the same thing, or to certain facts which constituted links to connect the whole history of the case together in harmony,
The alleged testator was an old man, possessing by nature a vigorous intellect, with strong biases and1 prejudices, and with habits of great care, prudence and! economy. Several years ago he took a strong dislike-to two of his daughters, and particularly to their husbands, and for five years previous to his death, though they all lived in the same immediate neighborhood, they were not on friendly or even speaking terms.
One of his daughters sued her father for a portion of her mother’s estate, which so exasperated him that he-was heard to say that he would or had disinherited her or her husband. Sometime before his death he made-his will, and did disinherit those two daughters.
The person who wrote the will, and the witness1 thereto, testified that the testator was perfectly sane.. The physician who attended him in his last sickness-testified that he was sane. Indeed, no one suspected: him of insanity until it was discovered that he had disinherited the two daughters, for whom he had entertained such a dislike.
There was no direct proof that he was insane, nor proof that any one believed him insane.. There was-proof, however, that he had disinherited his two daughters, and this is claimed to be evidence of insanity..
There was a time in this State when the civil law, and: the doctrine of forced heirship, were the law of the-land; but that law is no longer in existence here, and; it is believed a more wise, just and enlightened law has-succeeded, by which any person of proper age, and. sound memory, may dispose of all his- or her worldly ¿roods by a last will.
*39The law of the land authorizes parents to disinherit their sons or daughters for any cause, and without any cause ; and when that right is exercised under the law, that act alone cannot be distorted into a presumption of insanity.
Indeed, if some sons, and daughters, too, could fully realize the fact that their right to heirship depended wholly upon their obedience to, and honor, and reverence for their parents, it is believed that the plea of insanity would be much less often set up by children, against their ancestry, than it is now.
It is true that the evidence showed that Linney disliked these two daughters, and their husbands, but it also shows, that they disliked him equally; and if that fact were to be taken as presumption of insanity, it would apply as well on the one side as the other.
We have examined the whole testimony with care, and have been unable to discover a “reasonable sufficiency of evidence to satisfy the mind” that Michael Linney was insane, either generally or specially, when he made his will, or at his death.
We must, therefore, decide that the verdict of the jury was erroneous, and the court below should have granted a new trial.
The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.